Citation Nr: 0022024	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's degenerative changes of the lumbar spine 
are confirmed by x-ray findings.

3.  The veteran's degenerative changes of the lumbar spine 
are manifested by subjective complaints of back pain with 
full range of motion on examination.  Muscle spasm and 
intervertebral disc syndrome are not objectively shown.  


CONCLUSIONS OF LAW

The criteria for a compensable disability evaluation for 
degenerative changes of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000), has been satisfied.

Service connection for degenerative changes of the lumbar 
spine was established by means of a February 1994 rating 
action.  A noncompensable disability rating was assigned 
effective November 12, 1992, the day of claim.  In June 1998, 
the RO denied a compensable rating for the veteran's 
degenerative changes of the lumbar spine.  The veteran 
appeals this rating action and claims that his low back 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, his claim fails.  

The veteran's degenerative changes of the lumbar spine are 
currently evaluated under Diagnostic Code 5010.  Under these 
criteria, a 10 percent disability rating contemplates x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a (1999).  A 
compensable disability rating is not warranted under these 
criteria as the evidence does not show involvement of 2 or 
more major joints or 2 or more minor joint groups.  A May 
1993 VA skin examination report indicates that x-ray evidence 
revealed mild degenerative changes of the lumbosacral spine.  
Similarly, a June 1994 VA examination report indicates that 
minimal degenerative changes of the lumbar spine were seen on 
x-ray.  The most recent VA examination report of May 1998 
notes that x-ray evidence of the lumbar spine revealed 
minimal disc narrowing of L4-L5 with minimal osteophyte 
formation of L3-L4.  A diagnosis of mild degenerative changes 
noted at L3-L4 is indicated.  While the evidence shows 
degenerative changes of L3-L4 as well as L4-L5, the 
lumbosacral and sacroiliac joints are considered as one 
anatomical segment for rating purposes.  38 C.F.R. § 4.66 
(1999).  The evidence does not show arthritic involvement of 
2 or more major joints or minor joint groups.  Accordingly a 
compensable evaluation under Diagnostic Code 5010 is not 
appropriate. 

Disabilities of the spine are generally rated under 
Diagnostic Codes 5285 through 5295 of the Schedule.  Under 
Diagnostic Code 5292, slight limitation of motion of motion 
of the lumbar spine would warrant a 10 percent disability 
evaluation.  The objective evidence does not show that the 
veteran has slight limitation of motion as contemplated by a 
compensable disability rating.  On the contrary, a January 
1994 VA examination report indicates that he had good range 
of motion and was quite active.  Similarly, a May 1998 VA 
spine examination report shows that he demonstrated full 
range of motion of the lumbar spine with flexion to 95 
degrees, extension to 35 degrees, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 35 degrees.  
Additionally, he had negative straight leg raising at 45 
degrees.  Accordingly, as the veteran has full range of 
motion, a compensable evaluation under Diagnostic Code 5292 
is not appropriate or under 5003 which requires a 
noncompensable level limitation of motion.  

Under Diagnostic Code 5293, a noncompensable disable rating 
contemplates postoperative intervertebral disc syndrome that 
is cured while a 10 percent disability rating contemplates 
mild intervertebral disc syndrome.  A compensable evaluation 
under these criteria is not warranted as the evidence does 
not show that the veteran has intervertebral disc syndrome.  

Under Diagnostic Code 5295, a noncompensable evaluation is 
appropriate for lumbosacral strain with slight subjective 
symptoms only while a 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a (1999).   The evidence shows 
several instances of subjective complaints of back pain.  VA 
medical records show that the veteran complained of pressure 
in his back and epigastric pain in December 1997.  An 
assessment of moderate low back pain with degenerative 
lumbosacral joint disease is indicated.  Similarly, during 
his May 1998 VA spine examination, the veteran had subjective 
complaints of low back pain on a constant basis limiting his 
lifting ability and his bending.  He also complained of sleep 
disturbances due to his back disability.  He stated that his 
current treatment included 750 mg Robaxin q.i.d.  He stated 
that precipitating factors included prolonged sitting.  
Alleviating factors included positional changes and standing.  
He did not use any corsets or braces and had a negative 
history of back surgery.

While the veteran has complained of back pain, the objective 
evidence does not show characteristic pain on motion.  The 
January 1994 VA examination report indicates that the veteran 
related a history of back pain following an inservice mortar 
shell explosion.  The report indicates that the veteran was a 
former patient of the examiner.  The examiner stated that, as 
far as the veteran's back is concerned, he had good range of 
motion and is quite active.  The examiner based this opinion 
on this examination as well as previous interaction with the 
veteran.  Similarly, the May 1998 VA spine examination report 
indicates that the veteran worked full time at a full service 
gas station that he owned.  Objective examination revealed no 
muscular spasms and no deformities were noted and the 
examiner could not find any evidence of paresthesia.  Deep 
tendon reflexes were recorded at 2+ bilaterally. Although, 
the veteran felt as though his back disability limited his 
ability to do mechanical repair on automobiles, the examiner 
opined that, clinically and functionally, the veteran did 
have full range of motion of the lumbar spine without any 
significant discomfort.  Accordingly, as the evidence does 
not show characteristic pain on motion, the Board must find 
that a compensable evaluation under Diagnostic Code 5295 is 
not warranted.   

The Board, to reiterate, acknowledges that the evidence shows 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of persistent back pain affecting his 
ability to work, the evidence shows that he continues to own 
and work at a service station.  An October 1993 VA muscles 
examination report describes the veteran as "very 
muscular."  Examination of his lumbar area revealed a scar 
with no apparent soft tissue loss or interference of function 
of the back.  The examination report states that the only 
injury demonstrating any "significant current functional 
deficit at present" was an injury to the right thumb.  The 
report further indicates that the veteran has "put quite a 
bit of effort into an exercise program" that has helped him 
to maintain muscle mass and strength in both legs as well as 
both arms.  Similarly, as indicated previously, the January 
1994 VA examination report indicates that the veteran has 
good range of motion and is quite active.  Additionally, 
during a May 1998 VA examination, he indicated that worked 
full time at a full service gas station that he owned.  As 
indicated previously, clinically and functionally, the 
veteran did have full range of motion of the lumbar spine 
without any significant discomfort.  Based on the evidence, 
the Board must find that any functional impairment resulting 
from the veteran's low back disability is consistent with the 
noncompensable rating currently in effect. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative 
changes of the lumbar spine as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 
5293, 5295 (1999).


ORDER

A compensable evaluation for degenerative changes of the 
lumbar spine is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


